Dear Secretary Carnahan:
You have submitted a revised proposed fair ballot language statement with respect to SJR 1, pertaining to the one-tenth percent sales/use tax for soil and water conservation, state parks, and historic sites. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to:
  • reauthorize for ten years the one-tenth percent sales/use tax for (1) soil and water conservation; and (2) state parks and historic sites; and
  • resubmit this issue to a vote every ten years or at an earlier special election.
  A "no" vote will not reauthorize this sales/use tax.
  If passed, this measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the Senate Joint Resolution, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
              JEREMIAH W. (JAY) NIXON, Attorney General